Case 3:18-cv-03556-FLW-DEA Document 34 Filed 11/12/19 Page 1 of 1 PageID: 349




                                                                              BUTTACI LEARDI & WERNER LLC
                                                                            212 Carnegie Center, Suite 202
                                                                                      Princeton, NJ 08540
                                                                                            609-799-5150
                                                                                        609-799-5180 FAX
                                                                                     www.buttacilaw.com

ELIZABETH A. RICE, ESQ.
ATTORNEY, DC, MD, & NJ BARS
DIRECT EXTENSION: 116
E-MAIL: EARICE@BUTTACILAW.COM


                                        November 12, 2019

VIA ELECTRONIC CASE FILING
William T. Walsh
Clerk, United States District Court
Clarkson S. Fisher Building
 & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

        Re:      Sleep Tight Diagnostic Center, LLC v. Aetna, Inc. et al.
                 Case No. 3:18-cv-3556 (FLW)(DEA)

Dear Mr. Walsh:

        This firm is legal counsel to Plaintiff Sleep Tight Diagnostic Center, LLC in the above-
referenced matter. Attorney Mark Anthony Nehme, who entered a Notice of Appearance in this
matter on 01/09/2019 (Dkt. 25) is no longer associated with our firm. As such, we respectfully
request that his appearance be withdrawn from this case immediately. Sleep Tight shall continue
to be represented by John W. Leardi and Elizabeth A. Rice of our firm.

       Thank you for your attention to this matter. Please feel free to contact me directly with any
questions or concerns, or if you require any further information.

                                       Respectfully yours,

                                       BUTTACI LEARDI & WERNER LLC

                                       /s/ Elizabeth A. Rice

                                       Elizabeth A Rice, Esq.
                                       An Attorney of the Firm

EAR/
cc:  All Counsel of Record (via electronic case filing only)



                           PRINCETON, NJ        ●   TARRYTOWN, NY
